 CLEAR PINE MOULDINGSClear Pine Mouldings, Inc. and International Wood-workers of America, Local No. 3-200, AFL-CIO.Case 36-CA-3129September 12, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDAL.EOn June 14, 1978, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counselfiled a brief in support of the Administrative LawJudge's Decision and a brief in reply to the exceptionsand brief filed by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.Amended Conclusions of LawSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 6:"6. On July 18, 1977, Respondent, by reprimand-ing Darlene Forseth because she was a member of theUnion's committee, violated Section 8(a)(3) and (1) ofthe Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relesent evidence convinces us that theresolutions are incorrect. Standard Dr' WSall Products, Inc., 91 NLRB 544(1950), enfd 188 F. 2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing his findings.Additionally, we are satisfied that Respondent's contention that the Ad-ministrative Law Judge was biased is without ment. In our opinion, there isnothing in the record to suggest that his conduct at the hearing, his resolu-tions of credibility, or the inferences he drew were based on either bias orpreludice.In finding that Respondent's reprmand of Darlene Forseth violated theAct, we find it unnecessary to determine whether that reprimand was pursu-ant to art. XX of the contract and whether art. XX became, in essence, acompany rule upon the expiration of the contract. The facts reveal thatRespondent's written warning issued to Forseth was, as found by the Admin-istrative Law Judge, motivated by antiunion considerations based upon For-seth's membership on an in-plant union committee.While finding that Respondent's warning to Forseth violated Sec. 81a)3)as well as Sec. 8(a)( I), the Administrative law Judge inadvertently omittedreference to Sec. 8(aX3t in his Conclusions of Law.tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Clear Pine Mouldings, Inc.,Prineville, Oregon, its officers, agents, successors, andassigns. shall take the action set forth in said recom-mended Order, except that the attached notice is sub-stituted for that of the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and we have been ordered topost this notice to our employees.The National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective-bargaining orother mutual aid or protectionTo refrain from any or all such activity ex-cept to the extent that the employees' bargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees becomeunion members.WE WILL NOT interrogate employees regardingtheir reasons for joining International Wood-workers of America, Local 3-200, AFL-CIO,and WE WILL NOT threaten employees shouldthey choose to join the Union.WE WILL NOT give employees written warningsor otherwise discipline them because they aremembers of the Union's grievance/negotiatingcommittee.WE WILL NOT enforce or give effect to any rulewhich prohibits employees from engaging inunion activity at the plant at times when they arenot actually required to be working.WE WILL NOT refuse to bargain collectively ingood faith with International Woodworkers ofAmerica, Local No. 3-200, AFL-CIO, in the fol-lowing unit:All our employees at our operations nearPrineville, Oregon, excluding office and cleri-cal employees, guards, professional and super-visor)y employees as defined in the Act, as238 NLRB No. 1369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended, and independent contractors andemployees thereof.WE WILL NOT unilaterally, without giving theUnion an opportunity to bargain, change ourhealth insurance plan.WE Wll.l. NO'I in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed under Section 7 ofthe Act.WE WilL.L immediately bargain collectively ingood faith with the Union as the exclusive repre-sentative of our employees in the above bargain-ing unit and, if an understanding is reached, willembody such agreement in a written, signed con-tract.WE WILL make whole, with interest, any em-ployee who lost money as a result of our unilat-eral adoption of the new health plan.WE will. expunge from the personnel recordsof Darlene Forseth all references to the repri-mand given her on July 18, 1977, and will in thefuture treat her as if the reprimand had neverbeen given.WE WILL, upon application, offer immediateand full reinstatement to their former positionsor, if said positions no longer exist, to substan-tially equivalent positions, if jobs are available,without prejudice to their seniority or otherrights and privileges, to all our employees whowere on strike on or after August I, 1977, andwho have not already been reinstated, dismiss-ing, if necessary, any persons hired by us on orafter August 1, 1977. If insufficient jobs areavailable for these employees, they shall beplaced on a preferential hiring list and they willbe offered employment before any other personswho are hired. Where appropriate we will makethem whole for loss of earnings, with interest.CLEAR PINE MOUI.DINGS, INC.DECISIONSIA I MINI 01F 1lit CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me on December 6-8, 1977, andJanuary 23, 1978, in Prineville and Portland, Oregon, pur-suant to a complaint issued by the Regional Director of theNational Labor Relations Board for Region 19 on October3, 1977. The complaint is based upon a charge filed byInternational Woodworkers of America, Local No. 3-200.AFL-CIO (herein called the Union), on July 12, 1977,against Clear Pine Mouldings, Inc. (herein called Respon-dent), alleging that it has engaged in certain violations ofSection 8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended.IssuesWhether or not:1. Respondent, on various dates in the spring of 1977engaged in independent violations of Section 8(a)( 1) of theAct.2(a). Respondent in May, June. and July, 1977 engagedin dilatory bargaining tactics with the Union, thereby vio-lating Section 8(a)(5).2(b). If so, whether the dilatory tactics caused the strikeof August 1, 1977,1 and whether or not the strikers shouldbe held to be unfair labor practice strikers.3. Respondent violated Section 8(a)(5) when, after theexpiration of the collective-bargaining agreement, it discon-tinued payments to the health and welfare and pensiontrusts and thereafter purchased substitute medical coverageand deposited moneys which otherwise would have beencontributed to the pension trust into a separate bank ac-count.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of allparties.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor. I make the follow-ing:FINDINGS OF FACT1. RESPONDENT'S BUSINESSRespondent admits that it is an Oregon corporation withan office and place of business located in Prineville, Oregon,where it is engaged in the manufacture and sale of mould-ings and related products. During the past 12 months it hassold and shipped from its Prineville plant to customers out-side Oregon finished products valued in excess of $50,000.It therefore admits, and I find, that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. IHE LABOR ORGANIZATION INVOI.Vt:I)Respondent admits, and I find, that at all times materialherein the Union has been a labor organization within themeaning of Section 2(5) of the Act.11I. THE ALLEGED UNFAIR LABOR PRAC TIC ESA. Background and ParticipantsRespondent operates a manufacturing plant in Prineville,Oregon. It currently employs approximately 330 employees.The Union was certified as the collective-bargaining repre-sentative of Respondent's employees in an appropriate uniton August 4, 1965, in Case 36 RC-2057. At that time theplant employed only 68 production and maintenance em-ployees. It has since grown to its present size, and duringAll dates hereinafter are 1977 unless otherwise noted.70 CLEAR PINE MOULDINGSthat period Respondent has signed a series of collective-bargaining contracts with the Union.The most recent collective-bargaining contract, whichhad a duration of 2 years, expired on June 1, 1977. It is thenegotiation of a successor agreement which is under scru-tin) here.During the relevant period Respondent's managementincluded General Manager Thomas S. "Stu" Turner, Gen-eral Superintendent Joel Hensley., and Personnel ManagerRobert Lockyear. During the collective-bargaining sessionsRespondent was represented by its attorney, Verne W.Newcomb, Delosh "Dee" Hustead, a professional negotia-tor employed by Timber Operators Council, Inc., andTurner.The Union was represented at all meetings by Phillip L.Douglass, its business agent. At the first meeting he wasassisted by an IWA regional representative named lIesMiller. At later meetings the IWA regional representativewas Hugh Kidwell. The union officials were also assisted bya local committee consisting of five of Respondent's em-ployees.One member of the Union's committee, Darlene Forseth.is an alleged victim of certain independent 8(a)(1) and (3)conduct.The Union opened the 1975-77 contract for negotiationof a successor agreement by Douglass' letter of March 14.Attached to that letter were the Union's initial demands.Respondent's General Manager Turner acknowledged re-ceipt of the Union's opening letter by his letter to the Uniondated March 22. By letter dated March 31 Douglass sub-mitted additional matters for negotiation.B. .4lleged Interference, Restraint, and CoercionThe 1975-77 contract between Respondent and theUnion, like previous contracts, contained a maintenance-of-membership union-security clause. Many of Respondent'semployees had not joined the union. In March, in order tomake certain it had sufficient bargaining strength to suc-cessfully negotiate a new contract, the Union began a mem-bership drive among those employees who had not joined.A union meeting was held in late March, approximatelyMarch 25. At that time about 40 employees joined theUnion and executed dues-checkoff authorization forms.Douglass delivered these to Respondent the following Mon-day.For a period of time thereafter, other employees alsojoined the Union and executed dues-checkoff forms. These.too, were promptly given to Respondent.I. Randle and StephensTwo employees who signed dues checkoffs were AndrewRandle and Laura Stephens. Although the record does notshow each date, their checkoff authorization forms weregiven to Respondent. Immediately after they were received.Personnel Manager Lockyear called each to his office wherethey were separately interviewed in April.Lockyear. saying he had to be careful how he worded it,testified that he asked Randle, a forklift driver, why he hadjoined the Union. Randle replied that he thought it wasnecessary for safety reasons. Lockyear also asked Randle ifhe had heard rumors around the mill. Randle replied thathe paid no attention to rumors. The interview then ended.Stephens. who works in the vinyl department, testifiedthat when Lockyear called her in, he told her he had to becareful how he approached her. He then asked her why,after 8 months of employment, she had joined the Union.She replied she became a member because she wanted toobtain union retirement benefits. Lockyear replied that re-tirement benefits did not depend on union membership andshe and her husband together were throwring away $22 permonth on union dues. He then asked her who had ap-proached her about joining the Union and whether the ap-proach had been made on the job. She refused to tell himwho had approached her but did say she had not beenapproached on the job. Lockyear then asked her to haveher husband come and see him. She told her husband aboutLockyear's request, but he refused to see Lockyear.Lockyear and General Superintendent Hensley both tes-tified they had heard reports about the union organizingdrive which led them to believe employees were being mis-led about the need for union membership.Lockyear testified that employees Ron Boothe and RodJohnson, the day after the union meeting, had told him themeeting had been a fiasco and Boothe had been shouteddown. According to Lockyear, Boothe said the union hadmade a demand that it needed more membership or itwould lose its power; that if it lost its power in negotiating,the Company would do away with all the employees' fringebenefits and lower their wages. Lockvear says Johnson saidpractically the same thing. Hensley testified Boothe toldhim the union officials had said if the union membershipdidn't increase the Union was going to cut wages and dropthe fringe benefits.- In addition, Hensley said he receivedreports from three of his fobremen that the Union had toldemployees that if they didn't join there was a possibilitythere would be no union and the Company would cutfringes, wages and do just anything it wanted.According to Lockyear. it was these reports which trig-gered his interview of Randle. which he admits. He doesnot recall interviewing Stephens, though he does not denythe possibility. He says the purpose of the Randle interviewwas to determine if the Union was obtaining membershipby feeding employees misinformation. Presumably that wasalso behind his interview of Stephens.Boothe, a glue-press setup man employed for 8 years byRespondent. testified that when he went to the meeting, theunion officials, including Phil Douglass and others whomhe did not know, listed what the Union's bargaining de-mands were going to be. Boothe then reports they said ifthe Union lost its representational rights, Respondent couldnot match the current medical insurance and could dropwages to the minimum wage and drop some of the holidays.Boothe says that he tried to tell the union officials andmembership that Respondent would not do those thingsbecause "they just ain't that kind of people ...." Every timeBoothe tried to say something he was either laughed at or2 Such a statement by Boothe should have caused Hensley serious doubtsabout Boothe's accuracy, for he well knew: that the Union could not cutwages or fringe benefits; only Respondent could. If Boothe was simply beinginarticulate in reporting that the Union. it' weak, would be unable to negoti-ate well, such a remark is above suspicion insofar as the Union's allegeddeceptive practices are concerned71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe subject was changed. Boothe readily admitted he wasopposed to the Union's continued representation and saidhe wanted "to see the Union out."In view of Boothe's antiunion attitude, and in view of thefact that he characterized the union officials' talk as phrasedin "could" terms rather than "would" terms, I find Respon-dent's explanation for the Randle and Stephens interviewsto be hollow. It may well have been true that Boothe re-ceived a hostile reception from the Union's officials andmembership, no doubt because of his own hostility towardthe Union. Despite his enmity, he testified that the Union'ssales pitch was couched in possibilities, not certainties.Even Hensley seems to have gotten that message becausehe said he was not certain if Boothe had used the words"could" or "would" in quoting the union officials.Accordingly, I conclude that shortly after the Union'sMarch organizational meeting, Respondent had no reason-able grounds to believe that the Union was engaging indeceptive organizing practices. It knew that the Union wasengaging in simple, hard-sell, organizing techniques andwas not engaging in any falsehoods. Accordingly, there ap-pears to have been no legitimate justification for interrogat-ing Randle and Stephens.2. The hiring interview of Kenneth HeitzKenneth Heitz was hired on June 7, a week after thecollective-bargaining contract expired. He was interviewedby Lockyear who made the decision to hire him. Heitz tes-tified that during the interview Lockyear told him there wasa union at Respondent but it would not be to Heitz' advan-tage to join it. Heitz said Lockyear told him the Companyhad just as good benefits as the Union. According to Heitz,Lockyear spent most of the interview time telling him join-ing the Union was not to his advantage.Heitz did have some difficulty in explaining the percent-age of time spent on a discussion of union matters versusthe amount of time spent discussing the job he was beinghired to perform. He recalls Lockyear gave him a prehirepackage of employment-related literature. Lockyear testi-fied that the package is always given to new hires and italways contains a standard letter explaining that the deci-sion to join the Union rests with the employee.' Heitz how-ever, testified he had never seen such a letter. He essentiallydenies Lockyear's version, saying the thrust of the interviewwas Lockyear's persistent effort to dissuade him from join-ing the Union.Lockyear testified he only vaguely recalled interviewingHeitz in June. He explained he has approximately 30 inter-views per month and for that reason is unable to be morespecific. He could only testify about the routine he nor-mally follows in such circumstances. He said employeeswho are being interviewed commonly ask why they shouldjoin the union and his standard answer is: "The choice isyours." He also said he doubts saying to Heitz or anyone3 The letter to which Lockyear refers is in evidence as Resp. Exh. i. Thatparticular letter is dated March 29, 1977; Lockyear testified the letter isperiodically redated. He said it was redated on March 29 and redistributedto all employees at that time because of the so-called misinformation whichthe Union was allegedly then giving employees about the need for joiningthe Union.that the Company's benefits were just as good as theUnion's, because such a remark is inconsistent with thefacts. He observed that all employees received identicalbenefits under the union contract whether or not they wereunion members.It is true that Heitz was a little vague in certain portionsof his testimony; however he was no more vague thanLockyear. Of the two, Heitz specifically recalled the inter-view and specifically recalled the tenor of the interview wasto the effect that he should not join the Union. I note, too,that Heitz' testimony is similar to that of Stephens', notedabove. Accordingly, I find Lockyear used Heitz' prehire in-terview as an opportunity to dissuade Heitz from joiningthe Union.3. Darlene ForsethDarlene Forseth is a vinyl-machine operator and is amember of the in-plant union committee. That committeeserves both as a grievance committee and as an ad hoc ne-gotiating committee.On July 18 she was called to General SuperintendentHensley's office. When she arrived she found the othermembers of the committee present as well as three femaleemployees from the vinyl room. These were Mary AnnTooley, Wrilda Chancellor nee Edwards and Elris Jones.According to Lockyear, a short time earlier, four femaleemployees from the vinyl department (the three mentionedabove plus one Schwand) had come to his office. He saidChancellor was very upset and Tooley was almost in tears.Chancellor did most of the talking and reported "there wasan employee in the plant that was harassing them aboutunion activities during working hours" and they wanted itstopped. Moreover, he said, Chancellor claimed the em-ployee was telling them they could be fined for crossing anypicket line, their wages could be attached, and they couldlose their jobs or be forced back into the Union. He recallsChancellor saying Forseth was the person who was makingthese remarks. When that discussion ended, Lockyear re-ported the women's complaint to Hensley and Turner;Turner thereupon directed Lockyear to issue Forseth a rep-rimand for violating article XX of the contract which pro-hibited union activity on the job.4At the time the repri-mand was issued the contract had been opened, andnegotiations for a new one were underway. Curiously, asseen infra, Respondent at the bargaining table had earliertaken the position that the contract had expired; a responseto a union contention that the contract may still have beenin effect, having been opened only for modification. It isunclear why Turner chose to rely upon a clause in a con-tract which he believed had expired 6 1/2 weeks earlier.It is clear that the decision to issue the reprimand wasmade without investigating Forseth's side of the case. In-deed, when she arrived in Hensley's office Lockyear hadalready prepared the written reprimand. A consolidation ofthe testimony of all involved shows Lockyear merely said ingeneral terms that Forseth had violated article XX and wasbeing reprimanded. He never specifically advised Forseth4 Art. XX of the contract states in full: "There shall be no union activityduring working hours, execpt as provided in Article XIX-Grievances."72 CLEAR PINE MOULDINGSor the committee what Forseth had actually done. Forsethbelieved the reprimand referred to an incident in May in-volving Chancellor while the vinyl department employeeswere returning to their work stations from a break. Shecould not understand how she could be in violation of arti-cle XX because that incident had occurred on a break, notduring working hours. Therefore. she refused to sign thewarning.In reaching the decision to reprimand Forseth, Lockyearrelied principally on Chancellor, not Tooley. During bothmeetings on July 18, Tooley was so upset she was nearlyweeping. Indeed, Tooley was in a similar state during hertestimony before me and became virtually incoherent. Itwas obvious to me, as it must have been obvious to man-agement on July 18, and probably before, that Tooley ishighly excitable and has an extremely low emotionalthreshold.Tooley testified she believes it was not until the followingday, July 19, that she was actually able to articulate herown complaint about Forseth to Lockyear. According toher, the incident occurred on July' 18, and although shewished to complain to management about it, was then un-able to do so. Chancellor, Jones. and Schwand. sympathiz-ing with Tooley's then upset state, accompanied her toLockyear's office.However, only Chancellor appears to have articulatedany complaint. Chancellor said she told Lockyear that ifForseth would quit running up and down between the ma-chines causing friction and anxiety, it wouldn't be so bad.Chancellor conceded Forseth never said anything directlyto her about the Union and all she had heard were rumors.She claimed to have earlier overheard Forseth speak to anemployee named Puckett, telling him that if employees at-tempted to resign from the Union, the Union had hired alawyer and the employees could be sued. It is not clear ifshe related that to Lockyear; probably she did not. Chan-cellor told Lockyear she had heard these rumors from othersources as well.Chancellor admits all vinyl room employees, not justForseth, occasionally engaged in union activity on the job.She conceded that union solicitation on the job didn'tbother her and she admits to having done it herself. Onceduring working hours she tried to get a coworker namedFerguson to join the Union. She says Tooley even did thesame thing at one time. Moreover, Chancellor readily con-ceded that the talk about lawsuits was all rumor and Lock-year had told them not to believe everything they heard.Even absent Lockyear's assurance, Chancellor admiis shehad a pretty good idea the talk of lawsuits was "malarkey."At one point during the initial July 18 meeting withLockyear, Chancellor says Tooley was in such a state thatshe could not speak. At another point she says Tooley toldLockyear that Forseth had told her that if employeescrossed the picket line they could be sued.It should be observed here that Chancellor, on August16, signed an affidavit in which she omitted the entire July18 incident(s). Also in that same affidavit she makes the flatstatement that although she had heard rumors in the plantto the effect that employees who tried to withdraw from theUnion would be sued, wages cut. and insurance takenaway, no member of the union negotiating committee(which included Forseth) and no officer of Local 3-200 andno agent of the IWA ever made any such statement to her.She does not even mention Forseth's alleged statement toemployee Puckett.In reviewing Lockyear's and Chancellor's testimony, Ifind it strange that she does not corroborate what he saysshe told him on July 18. He says she told him Forseth washarassing employees with union activity during workinghours, describing certain detriments which would befallthem if they resigned from the Union or crossed its picketline. She says she told Lockyear that Forseth was causingfriction and anxiety running up and down between the ma-chines (presumably talking about the Union in some fash-ion, but she doesn't specifically say so). Not only did shefail to testify about Forseth's specific activity, she concededbefore me that Forseth had not engaged her in such conver-sations and she had only overheard Forseth make suchstatements to Puckett, not Tooley. If that is so, how didLockyear learn of Tooley's complaint? Moreover, why didChancellor omit all of this from her affidavit and say shehad never heard any member of the union committee (nec-essarily including Forseth) make such remarks? One answeris that Lockyear probably didn't learn of Tooley's com-plaint from Chancellor, but from Tooley on July 19. Otherpossible answers are that Chancellor either exaggerated toLockyear. or Lockyear jumped to conclusions about For-seth. Tooley's testimony makes the first and third answersthe most likely, though Chancellor's exaggeration cannot bediscounted. Perhaps all three answers are correct to somedegree.Tooley testified that the incident which triggered hertears on July 18 consisted of only a few words uttered byForseth. According to Tooley, either July 18 or possibly theday before, Forseth had observed that the Union neededonly a few more signatures and it would have its quota fora closed shop, and if people joined after the quota wasreached, they would have to pay a $40 initiation fee.Tooley had joined the Union in March but had resignedon approximately July 10 or 11, the week before. She saidthat on July 18 Forseth told her she could not resign, andthe Company would be sued and employees fined if theycrossed the picket line; moreover, if they crossed the picketline, employees would be unable to get their wages.The foregoing two paragraphs are the consolidation ofhesitant, confused testimony given by Tooley on direct. Oncross-examination she could only testify about what hadoccurred in Lockyear's office, not Forseth's statements, andconceded she may not have been able to tell him aboutForseth's alleged threats until July 19. With regard tonearly everything else mentioned above, she was virtuallyincoherent.Frankly, I find Tooley to be confused and unable accu-rately to recall what transpired. Indeed, it appears to methat while she may basically be an honest individual, herrecollections cannot be relied upon. Indeed, I am certainthat even as an employee, not simply as a witness, her ob-servations and recollections must be weighed in that light.Certainly her performance on July 18 could not have beensufficient evidence to be relied upon by Lockyear andTurner if they were acting reasonably. An employer trulywishing to investigate improper employee conduct wouldnot wholly rely upon the oral statement of a virtually inco-73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherent individual, who was incapable of describing whathad happened to her. Even if she managed to say it wasForseth who had upset her, a fairminded employer wouldhave asked Forseth of her version of what had occurred.Yet, Respondent did not do so: instead, it made up its mindto issue Forseth a warning letter before discussing the mat-ter with Forseth in any way.Respondent's method of investigating the accusation ofForseth, its jumping to conclusions, and its precipitate issu-ance of the warning to her raise questions themselves. If ithad little or no factual basis for disciplining Forseth, whydid it do so, and why did it do so in such a hasty, recklessmanner? In view of the fact that Respondent had earlierengaged in unjustified interrogation of Randle and Ste-phens, and had gone out of its way to dissuade Heitz fromjoining the Union, it appears to me that Respondent's ac-tion can only be explained as a deliberate attempt to dispar-age the Union by disciplining one of its in-plant committeemembers.B. Collective BargainingAs noted earlier, the Union's letter of March 14 openedthe 1975-77 agreement for negotiation. On that day it sub-mitted certain proposals and on March 31 it submittedsome additional proposals. Thereafter, the parties engagedin five negotiation sessions between May 16 and August 1,when the Union struck. The first negotiation meeting oc-curred on May 16 and was a typical first meeting in that theUnion expained its proposals to the Employer. The propos-als which were given to Respondent at that time were so-called local openers, meaning that they were proposals fromthe Local, rather than from the Local's parent InternationalUnion. The union representatives explained that a settle-ment had just been reached (or was about to be reached)with certain large wood products industry employers lo-cated in Washington State, two areas of Oregon, and Cali-fornia. This settlement is later referred to by the parties asthe "industry settlement."With regard to so-called cost items, the local openingswere not specific on exact amounts. However, the Uniondid ask for a general wage increase, a cost-of-living in-crease, some wage adjustments on certain job classifica-tions, an increase in the Employer's pension contributionwith concomitant benefit improvements, and an increase inthe Employer's contributions to health and welfare withconcomitant improvements of those benefits as well. Onunion security, the Union asked to change the existingmaintenance of membership clause to a standard unionshop clause. There were other items as well, but they arenot pertinent to this analysis. After the Union presentedand explained its demands the meeting was adjourned togive Respondent time to consider them. Neither Douglassnor Miller asked Respondent to specifically reply to theUnion's wage demand, probably because it was not yet spe-cific enough.The next meeting occurred on June 9. As previouslynoted, Hugh Kidwell appeared in Miller's place on theUnion's negotiating team; he became the Union's principalspokesman. Kidwell presented the "industry settlement" asthe Union's proposal in addition to the previously offeredlocal openings. This proposal included a wage increasebased upon a three-category formula.' In addition the "in-dustry settlement" called for increased contributions to thehealth and welfare and pension plans which Respondenthad joined much earlier.6The parties discussed those proposals in some depth andduring that period, "Dee" Hustead, Respondent's profes-sional negotiator, admits telling Kidwell that Respondentdid not wish to set a pattern because it was too early to doso.' He did concede to Kidwell that Respondent expected togrant a reasonable wage increase. Kidwell recalls attorneyNewcomb saying that Respondent believed the industrysettlement did not fit Respondent's operations as it was notpart of the "industry" as that term is generally used. New-comb argued that Respondent was a moulding operationand not an integrated wood products business and was,therefore, in a separate industry. Both Douglass and Kid-well recall Newcomb saying the Union was not treatingRespondent fairly because it was competing with othermoulding operations in northern California which had col-lective-bargaining agreements which did not expire untilAugust, September, or October 1977. They recall Newcombasking if the Union would wait until the northern Califor-nia operations settled new collective-bargaining agreementswith their unions. Hustead admits telling the Union thatRespondent was not a pattern-setter. He also recalls Kid-well asking Newcomb if Respondent wanted the Union towait until the competitors had settled with their Unions,and Newcomb replied such an approach was "not unheardof." Also during the meeting Hustead concedes Kidwellasked if he was telling the Union that Respondent was notwilling to negotiate until August, and Hustead replied,"Well, we're meeting with you aren't we?" Kidwell thenasked, "Well, when are you going to have an offer or coun-teroffer? We are not going to wait until August." EitherHustead or Newcomb replied that Respondent had been aleader in the past and did not wish to be a leader again.Turner testified that at this meeting Respondent "testedthe water" to determine what the Union's reaction to aninterim contract would be. He said that it was definitelyRespondent's preference to wait until settlements werereached by the competitors with their unions: he said Re-spondent did not want to be in the same position as it hadbeen in 1975 when it had signed first, and union contracts,which its competitors had signed later, failed to meet thewage and fringe levels to which Respondent had agreed. Herecalls Kidwell said he wanted to negotiate a new contractThe formula divided job classifications into three categones. In the firstyear the wage increase for each category was to be 70 cents, 80 cents, and 90cents. In the second year it was 60 cents, 70 cents, and 80 cents. In the thirdyear it was also to be 60 cents, 70 cents, and 80 cents.I On June 8, 1967, Respondent signed a participation agreement in theTimber Operators Council, Inc. IWA Health and Welfare Plan and on Sep-tember 22, 1971, Respondent signed a participation agreement in the TimberOperators Council, Inc.-IWA Pension Plan. Each of these plans consists of atrust jointly administered by the Union's parent International Union andTimber Operators Council, Inc., an association representing various employ-ers in the wood products industry.It appears that Respondent believed that in 1975 it had unwisely signedthe collective-bargaining agreement in the belief that other competitorswould follow suit. When they did not, and successfully negotiated contractscontaining lower cost items, including wages and fringes, Respondent founditself disadvantaged competitively. It did not want that situation to ariseagain. See Turner's testimony, infra.74 CLEAR PINE MOULDINGSat that moment and Newcomb replied by asking Kidwell tosign up other moulding companies first (an apparent refer-ence to some nonunion competitors in Oregon).The next meeting occurred on June 24. Kidwell asked forRespondent's proposal on wages but Respondent had none.Newcomb simply said Respondent would not set a pattern.According to Douglass, Newcomb repeated that the Unionwas placing Respondent in an unfair position with respectto its competitors in northern California; moreover, Hus-tead and Newcomb both said Respondent did not wish topay the higher health and welfare and pension rates. Kid-well asked if Respondent was pleading inability to pay, butNewcomb replied it was not. Newcomb said Respondentwas willing to continue fringe benefits at the previous rates.but not at the rates which had been set by the "industrysettlement." Newcomb hoped the TOC-IWA health andwelfare trust would agree to pay a second level of benefits.At this point there was some discussion of whether or noteither the health and welfare or the pension trusts would orcould accept contributions at the previous rates. Duringthat discussion the Union continued to insist on the newrates.With regard to the wage question, Kidwell said he wasaware that Respondent was not a large company likeCrown Zellerbach, Weyerhaeuser, or Georgia-Pacific andthe Union didn't intend to "hold tight" to the industry set-tlement; it was prepared to accept less.Also at this meeting, according to Hustead and Turner,as well as Douglass' hazy recollection, Kidwell made ashort-lived claim that the 1975 77 contract was openedonly for modification and had not yet terminated. New-comb rejected that view. Hustead recalls Kidwell asked theCompany to keep the contract in effect until impasse, butNewcomb rejected Kidwell's contention that the contractmay have only been open for modification and was still ineffect.At this point Newcomb said Respondent still had two orthree ideas to explore at the next meeting. Douglass recallsNewcomb asking whether or not the Union was interestedin the concept of an interim agreement which would expireafter the northern California competitors had settled withtheir unions-apparently September. Douglass recalls Kid-well replying that they were there to negotiate now andwere not concerned with what was happening elsewhere.Turner testified Respondent "had detected some concernon the Union's part that the contract had expired and peo-ple were resigning. We thought that there might be someadvantage to both parties if we proposed an interim agree-ment." He says he suggested that to Kidwell who answeredthat the Union would listen to anything. Turner also re-members that after a discussion of the nonunion and north-ern California competitors, Kidwell said, "If you have all ofthis information, why aren't you ready to make an offer?"Turner also remembers a discussion about "setting a pat-tern" but does not recall what it was.In addition, Turner remembers Hustead saying New-comb had given the Union an alternative if it was inter-ested-a clear reference to the concept of an interim agree-ment. A caucus was called at that point according toTurner and, after it was over someone, either Hustead.Newcomb, or Turner said the time was not right to explorea proposal to the Union and one of them said that aroundthe first of the next week someone would be in contact withthe Union on the subjects which had been discussed thatday. The meeting then ended.The next meeting was held on July 8. The meetingopened with Kidwell asking for Respondent's counterpro-posal: Respondent's representatives did not directly re-spond but began discussing the problems they had discov-ered with regard to a second level of benefits under theTOC-IWA health and welfare trust. Turner reported thatthe Company had looked into it and all agreed that thetrusts would not accept a lesser contribution than that setby the newly signed industry settlement; moreover, a sec-ond level of health benefits could not he obtained. New-comb told the Union that Respondent would continue topay the fringe benefits at the old rate as long as the trustswould accept them.Kidwell said he wanted "any offer" from the Company.and the Union would look at anything. Hustead told himRespondent was not interested in a long-term situation andasked if Kidwell would consider an interim contract. Ac-cording to Hustead there was some discussion about thenonunion competitors. He said no company representativesuggested a means by which Respondent could becomecompetitive with those firms. He says Kidwell asked if Re-spondent was pleading inability to pay and Newcomb re-plied it was not. Hustead says he told the Union that theCompany wanted to be on equal footing with its competi-tors and either he or Newcomb agreed, saving the Com-pany would be fools to make an offer without knowingwhat the other companies were doing.'At that point, knowing Kidwell wanted any offer. Hus-tead asked if the Union would be interested in an interimagreement. Kidwell again replied that the Union wouldlook at anything. Respondent asked for a caucus and re-tired for an hour or so while it prepared a written proposedinterim agreement. That proposal has been received in evi-dence as an attachment to General Counsel's Exhibit 7. acover letter. After Respondent had the proposal and thecover letter typed, the parties resumed their discussion andRespondent's interim contract proposal was submitted tothe Union. It contained four provisions, the first of whichwas: "The prior agreement will be renewed on an interimbasis for a period of 60 days and thereafter until eitherparty gives 10 days written notice of termination." Item 3provided that all general wage increases negotiated wouldbe retroactive to June 1.Kidwell caucused his negotiating committee and they de-cided to reject it. lie says upon their return he reported thatthe very concept of an interim agreement was not accept-able and even if it were, this particular proposal would notbe accepted because of item I, the 10-day notice provision.Another reason given by Kidwell for rejecting the interimagreement was the fact that it did not specifically deal withthe health and welfare and pension contribution problems(it appeared that the trusts would refuse to accept contribu-tions at the old rate) and because there was no guaranteethat a union-shop clause would appear in the next agree-ment.8 Hustead's estimony.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the Union rejected the proposed interim contract,both Douglass and Kidwell say Kidwell demanded a wageproposal. Douglass recalls Newcomb saying that he wasdisappointed in the Union's rejection of the interim con-tract and Kidwell replied there was nothing in it for theUnion. Turner said the Union rejected the interim proposalunless Respondent would agree to a union shop clause inthe next contract, but he rejected that out of hand.9Turneradmitted he knew all along that the 10-day notice provisionwould never be accepted by the Union.Kidwell, frustrated by the progress of bargaining, toldRespondent that their next meeting would be under theauspices of the Federal Mediation and Conciliation Serviceand that a mediator would arrange the next meeting.On July 10 or 11, the Union held a meeting of its mem-bership and informed the membership that Respondent hadmade no economic offer in response to the Union's "indus-try settlement" demand, Douglass sought strike authoriza-tion, and the membership voted to give the bargaining com-mittee the right to strike at its discretion. In addition,Douglass showed the membership Respondent's proposedinterim agreement; they rejected it.When the next negotiation meeting opened on July 26there was an initial discussion between Newcomb and Kid-well about the health and welfare problem. Newcomb re-peated that Respondent still wished to obtain a second levelof benefits (thereby maintaining the old contribution rate)but that the trust would not accept a contribution less thanthe rate set by the industry settlement. He went on to saythat Lockyear had been in the process of investigating otherplans and had found one which was equal to the TOC-IWA plan. According to Douglass, Newcomb was no morespecific than that. Douglass says Newcomb never told theUnion it intended to stop the contributions. Hustead re-members the Union remained firm on its position that Re-spondent should pay the higher rates on health and welfareand pension as reached by the industry settlement.The parties then engaged in a discussion of the interimcontract proposal. Initially Respondent's proposal was thesame as that set forth in General Counsel's Exhibit 7. How-ever, it quickly dropped the 10-day notice provision andsubstituted October I as a fixed expiration date. It also of-fered to continue the TOC-IWA health and welfare trust aslong as it would accept the lower contribution rate. If itwould not accept the old rate, Respondent offered to hireanother carrier to supply the same benefits. Newcomb alsosaid that since the TOC-IWA pension trust also would notaccept the old rate, Respondent would set that money asidein a special bank account to be disposed of later by negotia-tions. The Union then caucused.Upon its return from the caucus, Kidwell gave the me-diator a 7-point counteroffer. The Union accepted OctoberI as the expiration date for an interim agreement, as well asthe Company's proposals regarding vacation options,changed job classifications, and wages retroactive to June 1.9 At the hearing Respondent sought to prove and now argues (Resp. Br.p.10) that the Union was seeking a union-shop clause in the interim agree-ment. This is inconsistent with even Turner's version and it is extremelyunlikely that the Union would have made such a demand. It is clear to methat at all times until July 26 the Union sought a union-shop clause in thesuccessor long-term agreement.But it rejected Respondent's proposals on health and wel-fare and pension and insisted that the contributions to thosetrusts be on the basis of the industry settlement. It also saidthat the long-term agreement negotiations would have tobegin after Labor Day. Finally, the Union asked that Re-spondent not recognize, for union security purposes, theunion membership resignations which had occurred sinceJune 1.Respondent, according to Turner, rejected the first as tooexpensive and the second as illegal. Shortly thereafter themeeting ended. However, before the end, Kidwell advisedthe mediator, acknowledged by Hustead, that the Unionwas withdrawing its demand for a union shop. Kidwell sayshe withdrew it because he knew Respondent would neveragree but hoped such a concession on the part of the Unionwould "get the ball rolling." Kidwell again asked for aneconomic offer, but there was no reply. The meeting endedsubject to call by the FMCS.Thereafter, according to Douglass, the union negotiatingcommittee decided to call a strike under its previouslygranted authorization. From the Union's vantage point Re-spondent had not yet made a proposal on wages and noth-ing had changed in that regard since the strike authoriza-tion. Accordingly, it called a strike for August 1.On that day, according to a stipulation of the parties, 240employees appeared for work while 88 did not. Testimonyshows that by August 15, those strikers who had not re-turned to work were replaced.'?Additional negotiation meetings occurred on August 2,September 2, October 14, and December 5 and 6. It was notuntil the October 14 meeting that Respondent ever made aneconomic wage offer. At that time it offered an across-the-board 8-percent wage increase. Although the record maynot clearly show it, approximately 2 weeks before the hear-ing convened in this matter, the Union on behalf of theremaining strikers offered their return to work.C. The Unilateral Change QuestionMany of the facts relating to Respondent's unilateralchange with regard to the health insurance and the pensionplans are set forth in the preceding subsection. It is unnec-essary to detail the exact dates, but it appears that theTOC-IWA health and welfare trust granted Respondent aI-month extension, which was paid. Thereafter, Respon-dent purchased substitute coverage from Aetna, a privateinsurance carrier. No such extension was granted with re-gard to the pension contributions, and Respondent begandepositing those moneys in a separate bank account.With regard to the substitution of health plans. it is clearthat no representative of Respondent ever advised theUnion it had selected a particular insurance plan. The sub-stitute plan was simply placed into effect immediately uponthe date the TOC-IWA plan, as extended, expired. DespiteTurner's belief that coverage offered by the private carrieris identical to that previously offered by TOC-IWA, heconceded he did not know whether that was exactly true.'" On September 10, a decertification petition was filed, Case 36-RD-586.It was dismissed on October 3 because of the pendency of the instant charge.On October 6, a union-security deauthorization petition was filed, Case 36-UD-158. It was later dismissed because no collective-bargaining agreementcontaining a union-secunty clause was then in effect.76 CLEAR PINE MOULDINGSIV. ANALYSIS AND CONCLUSIONSA. Interference, Restraint, and CoercionI have earlier found that Respondent had no legitimatebusiness need to interrogate employees Randle and Ste-phens regarding why they had joined the Union. That beingthe case, what did Respondent hope to achieve? Certainlythese were not idle questions, for Lockyear specially calledthose two to his office for private interviews and evensought such an interview with Stephens' husband. The onlyreasonable explanation is that Respondent believed it couldeither weaken the Union or keep it weak if it could undothe Union's membership drive to some extent. That furtherincidents do not appear to have occurred does not changethis analysis, because about that time Hustead warnedLockyear to avoid further interrogation.A similar observation may be made about the Heitz in-terview when Lockyear told him to avoid joining theUnion. It is clear to me that even though the comment maynot have been directly connected to a threat, Lockyear'smessage was clear: Heitz should avoid joining the Union ifhe wished to remain on good terms with management.Again, even if a threat cannot be inferred, such a messageto a new hire might well, if successful, prevent the Unionfrom obtaining a new member (particularly since the con-tract had expired and a strike could be foreseen) and wouldtend to have made negotiations more difficult for theUnion. Accordingly, I conclude that the interrogations ofRandle and Stephens tended to interfere with, restrain, andcoerce them in the exercise of their Section 7 rights. Thethreat implied in Lockyear's importuning Heitz to refrainfrom joining the Union did the same. I find, therefore, thatsuch activity violated Section 8(a)(I) of the Act.Insofar as Forseth is concerned, aside from questions ofcredibility and/or motive, it is clear that the contract onwhich Respondent relied tojustify the warning had expiredand article XX had no life. Thus Respondent in issuing thewarning was in effect imposing its own rule of conductupon Forseth. Assuming that a union may waive employ-ees' rights to engage in Section 7 activity (an assumptionwhich probably cannot be made: see N.L.R.B. v. MagnavoxCompany of Tennessee, 415 U.S. 322 (1974), and Gale Prod-ucts, Div. of Outboard Marine Corp., 142 NLRB 1246(1963)), because of the contract's expiration no waiver canbe presumed here. Thus, I shall simply find the article XXlanguage to be a company rule. As such, it is unlawful onits face. It is unlawful for it is so broad as to prohibit unionactivity during nonwork time. Such a rule unduly restrictsemployees from engaging in protected activity at timeswhen they may be in the plant, but when they are not actu-ally' being required to preform work. See Essex Interna-tional, Inc., 211 NLRB 749 (1974).Aside from that analysis, however, it appears that Re-spondent's warning to Forseth was actually motivated byantiunion considerations and it is unnecessary to determinewhether she had even engaged in the activity Tooley appar-ently accused her of.' Two weeks earlier employee Kel-hoyama had solicited union membership on the job duringworking hours. He was not a member of the union commit-" Forseth credibly denied Tooley's accusations.tee. Respondent was aware of his conduct, but did not dis-cipline him; it only asked the union committee to see thatsuch activity ceased. The only difference between Kel-hoyama's situation and Forseth's is that Forseth was acommittee member. That being so. it is clear that Respon-dent disciplined her for her committee-member status, nother conduct. That is particularly clear when the shallownature of the evidence against her is scrutinized." Accord-ingly, I find that Respondent violated Section 8(a)(3) and(I) when it issued the July 18 warning to Forseth.B. Majority Status and Alleged Union MisconductRespondent has raised two matters in its defense whichmay be dealt with summarily. It claims the Union no longerrepresents a majority of the unit employees. If it truly be-lieved that, it should have raised the issue either prior to orduring negotiations. It did not do so until it answered thecomplaint herein. In any event, section IV, A, of this deci-sion demonstrates clearly that Respondent was, during bar-gaining, engaging in unlawful conduct which probably hadsome negative impact on the size of the Union's member-ship. Whether that conduct was intended to eliminate theUnion's majority status or was simply to give Respondent abargaining advantage is not important. What matters isthat Respondent was unlawfully tinkering with the Union'srepresentative status and may not rely on its own miscon-duct to now claim the Union lacks a majority. C & C Ply-wood Corporation and Veneers, 163 NLRB 1022 (1967); Mi-ami Coca-Cola Bottling Co. and Miami Coca-Cola BottlingCo. d/h/a Key West Coca-Cola Bottling Co., 150 NLRB 892(1965)., Moreover, the Union here was certified by theBoard in 1965 and enjoys a presumption of continued ma-jority despite unit expansion, turnover, or the failure ofmany employees to join the strike (which. as will be seenwas caused by' Respondent's bargaining tactics). King RadioCorporation. 208 NLRB 578 (1974).Respondent also contends it may' refuse to bargain withthe Union because of alleged Union misconduct upon thebeginningof the August I strike. It contends the Union didnot properly control the strike and permitted mass picket-ing, tack strewing, and hitting autos with picket signs. As-suming all these things happened (which is not really sup-ported in the record), they stopped almost immediately andthere is no evidence that union officials participated in orencouraged such conduct. In sum the evidence is too thin tobase an improper conduct finding upon. Respondent's prin-cipal evidentiary proffer is a state court injunction datedSeptember 7.C. Respondent Engaged in Dilator' BargainingA careful review of the record leads me to conclude thatRespondent entered into collective-bargaining negotiationswith the Union with the purpose of delaying an agreementuntil it could get a reading on the wage settlements whichwere expected to be reached by its northern California com-petitors during the late summer and fall of 1977. In order to12 The effect such a warning may have had on the union membership orunion activity of others cannot be overlooked here, either, particularly sinceForseth was attending bargaining meetings.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtain that perspective, Respondent engaged in dilatory,surface bargaining with the Union. Such conduct clearlyviolates Section 8(a)(5) of the Act. Moreover, it appears tome that such conduct was the principal cause of the strikewhich began on August 1. and that the strikers were unfairlabor practice strikers and are entitled to be treated as suchupon their abandonment of the strike and their uncondi-tional offer to return to work.I reach these conclusions principally because it is clearthat Respondent never made a wage offer until October 14despite the fact that it was well aware of the economic costsbeing borne by both its nonunion competitors in Oregonand by its union competitors in northern California. Whenit discovered the Union wished to press for an immediatelong-term contract. Respondent kept silent and refused toengage in serious discussion about the Union's offer. In-stead, it left the Union hanging, awaiting an offer. Then,when the Union had become sufficiently impatient, it madenot an economic offer," but an interim proposal whichTurner knew would be rejected.In a very real sense Respondent baited a trap for theUnion which was simply designed to permit time to pass.The trap consisted of Respondent's attempt in the earlystages of negotiation to persuade the Union that it would befair to await the outcome of the northern California nego-tiations. Respondent knew that if the Union rejected thatapproach, it could still attain that objective by making aproposal which would surely be rejected. Turner's admis-sion that he knew the Union would reject an interim con-tract calling for a 10-day notice of cancellation is clear evi-dence of that purpose. When in fact it was rejected on July8, Kidwell asked Respondent for an economic proposal ona long-term contract. However, Hustead, earlier in themeeting had already said Respondent was not interested ina long-term situation (prior to submitting the interim con-tract proposal), thereby admitting that Respondent in-tended to wait for a perspective on what was occurring innorthern California. Moreover, in an exchange prior to thesubmission of the interim proposal. and in response to Kid-well's request for an economic offer, Hustead and New-comb failed to definitively answer Kidwell's request. Kid-well asked if they were pleading inability to pay. Newcombreplied they were not and Hustead said Respondent merelywanted to be on an equal tooting with its competition. Ilus-tead admits either he or Newcomb then remarked that theRespondent would be "fools" to make an offer withoutknowing what its competitors were going to do.After the Union had rejected the interim contract pro-posal and Kidwell had asked for an economic offer on along-term agreement, instead of replying directly, New-comb said Respondent was "disappointed in the Union'sattitude," but declined to go beyond the interim proposal.Kidwell told Newcomb the interim proposal had nothing init for the Union, clearly implying that the Union was reject-ing the concept.On July 26, Respondent repeated its proposal for an in-terim agreement. This time, however, when it was rejectedout of hand, Respondent made two specific modifications,dropping the 10-day notice requirement and proposing to13 That the offer included retroactivity does not detract Irom the fact thatRespondent refused to discuss wage rates.resolve the health and welfare and pension problems bysaying it would continue to make contributions at the oldrate as long as the trusts would accept them: if the trustswould not, it would substitute a health plan containingequal benefits and would place the pension contributions ina bank account. The latter proposals, while facially appear-ing to be reasonable, are in reality nothing more than anoffer to maintain an existing situation. In normal circum-stances proposing the status quo would not necessarily beevidence of surface bargaining, hut here I believe it is, be-cause Respondent knew as before that the Union wouldreject it. Again, it was an attempt to let time pass and wassimply a red herring.At this point, however, the Union followed the false leadand made a 7-point counterproposal on an interim agree-ment. It may well have been that the Union's counterpro-posal contained an improper clause (the proposal that Re-spondent dishonor resignations from the Union for union-security purposes) but it did imply that an interim agree-ment might be acceptable if Respondent would consider aunion-shop clause in the new long-term agreement. As aunion-shop clause was entirely unacceptable to Respon-dent, the Union's overture here was immediately rejected.It will be recalled that during the hearing Respondentsought to prove and now argues that the Union wanted toinsert a union-shop clause in the short term, interim agree-ment. This is a mischaracterization of the facts for there isno credible evidence that the Union ever suggested that theinterim agreement contain a union-shop clause. In fact,Turner in referring to the July 8 discussion, admits as muchwhen he says the Union rejected the interim contract con-cept unless there was a union-shop clause in the next agree-ment.This is not the only mischaracterization of the factswhich concerns me. Respondent also argues that the con-cept of the interim agreement came from the Union. That isnot correct for the suggestion was Newcomb's: on June 24he asked if the Union was interested in the concept of aninterim agreement." Later, on July' 8, lustead asked Kid-well if the Union was interested in a short-term or interimagreement. Quoting from Douglass' testimony, Kidwell'sreply was "Maybe--possibly a year or less: I don't know. Ican't answer that: we will look at anything." That responsecan hardly be characterized as anything hut an equivocalanswer. At that point Respondent had made no counterof-fer whatsoever and Kidwell's statement is simply evidencethat the Union wanted to start some place. It cannot betranslated to a claim that the Union wanted an interimagreement, or that an interim agreement was the Union'sidea.Both these mischaracterizations appear to me to be sim-ply attempts at obfuscation and, as such, are in themselvesevidence that Respondent did not enter into negotiations ingood faith. I regard Respondent's distorting the Union'sdemand for a union shop to a demand to insert a unionshop clause into the interim agreement. an extremely un-likely possibility, as evidence that Respondent saw the issue14 As early as June 9, according to turner. Respondent was "testing thewater" for the nion's reaction to an interim contract proposal.78 CLEAR PINE MOUILDINGSas an opportunity to confuse bargaining, and thereby couldgain even more time.'Finally, there is the salient fact that Respondent nevermade an economic offer until October 14. At that point asufficient amount of time had passed so Respondent couldsee what had occurred in northern Califo)rnia. It had ac-complished its purpose of reaching that date and could nowmake, from its point of view, an intelligent decision withregard to wages and other cost items.All of this results in no other conclusion than that Re-spondent was engaging in dilatory, surface bargaining fromthe outset.'" Such conduct was a direct cause of the AugustI strike and I therefore find these strikers to be unfair laborpractice strikers.I). nilateral C('hangesIt is clear that Section 8(d) of the Act obligates an em-ployer, upon the expiration of a collective-bargaining con-tract, to maintain existing wages, hours. and terms and con-ditions of employment. and unilateral changes in thosematters constitutes a violation of Section 8(a)(5). N'.L.R.B.v. Katz, Benne,. etc., d/h/la l'illianm.hurghl Steel ProductsCo., 369 U.S. 736. 747 (1962); Master Shlck anll/or Mastrer7irousers Corp., et al.. 230 NI RB 1054 (1977). Health insur-ance and pension plans are included in the definition ofemploy ment conditions. Harold WI'. Hlinsol, d/lhla lienHouse Iarket iN'o. 3, 428 F.2d 133 (('.A. 8. 1970): and SirJatme.s, Insc., 183 NLRB 256 (1970).It is undisputed that Respondent ceased making pay-ments to both the health/welfare and pension trusts atsome point following the July 26 meeting. By that meetingboth parties knew that neither trust would accept contribu-tions at the previous rates. In that circumstance, do theabove principles of la\w still apply or was Respondent privi-leged to cease making the payments?In addition to ceasing to make the payments to the trusts,Respondent. without consulting the Union, simultaneouslypurchased health insurance from Aetna and began deposit-[5 As noted supra, Respondent's la)( I ) activity appears. at least in part. tohave been aimed at the t Union's solidanty and to either create and /or takeadvantage of the resulting loss of strength at the bargaining table.16 As the Court of Appeals for the Fifth Circuit said in :' 1. R.B R. Her-man Sausage Co. In1., 275 -.2d 229, 231 232 (1960):The obligation of the emploser to bargain in good faith does notrequire the yielding of positions fairly maintained It dies nsot permit theBoard, under the guise of finding of bad faith. to require the employer tocontract in a way the Board might deem proper. Nor maw the Board..directly or indirectly, compel concessions or otherwise sit in judg-ment upon substantive terms of collective bargaining agreements ..,for the Act does not "regulate the substantive terms governing wages.hours and working conditions which are incorporated in an agreement"N.L.R.B. vs American National Ins. Co. 1952, 343 U.S. 395. 402, 404,affg .lAmeriun Naticnil Ini Co v. N .L.R.B 187 F.2d 307 (C.A. 5,1951).On the other hand while the employer is assured these valuable rights,he may not use them as a cloak In approaching it from this vantage,one must recognize as well that bad faith is prohibited though done withsophistication and finesse. Consequently, to sit at a bargaining table, orto sit almost forever. or to make concessions here and there, could bethe sers means by which to conceal a purposeful strategs to make bar-gaining futile or fail Hence. iH haie said in more oblorful language ittakes more thain mere "surface bargainimng," or "shadH boxing to adra, " or "riving i/it Utnion a nrnaround while purporting to he meetingwith the I rtin 6tr puripon ofi ollectivie hargaining "F [Emphasis supplied:Ins. omitted.ling the money otherwise destined tor the pension trust intoa separate bank account. In view of the trusts' refusal toaccept premiums at the old rate, were Respondent's actionstherefore privileged?Respondent argues that an impasse had arisen on thesematters and it was privileged to implement these changesbecause they were consistent with its last offer to the Unionon July 26. Aside from whether the conduct was consistentwith the offer. I doubt that there was a true impasse. First,Respondent. as I have tound, was engaging in unlawfuldilatory bargaining, and no legitimate impasse can occur inthat circumstance. Cf. It as, ite's Olive Knoll Falrrnis, Inc., d/E/a lfmtai nc's Datli, 223 NLRB 260 (1976); and HermanS'aust.ge Co.. lht.. 122 NILRB 168, enfd. 275 F.2d 229 (C.A.5, 1960). Second. although Respondent did on July 26 pro-pose taking the action it eventually took. it was in the con-text of a proffered interim contract. No real bargaining on asuccessor contract had begun and thus there were manyissues which had not even been discussed, much less re-solved. Moreover, the Union on July 26 had just made aconcession on its demand for a union shop. Thus, negotia-tions had not reached a stage where an impasse could haveoccurred. Compare Cre st Beserage Co., Inc.. 231 NLRB 116(1977). and the impasse criteria of 'aut Broadcasling ( o..It'WDllA. I -bFI! TI'. 163 NILRB 475 (1967).Ieaving the question of impasse and returning to thetrusts' conduct, there appears to he a legitimate question ofwhether or not a trust in these circumstances can properlyrefuse to accept status quo contributions during the pen-dencv of bargaining. It seems to me that such a refusal iscontrary to the policies of Section 8(d)as discussed in Kat:and Hinson requiring the parties to maintain conditionsduring that time." TIhe General Counsel does not makesuch an argument and I therefore will not address myself toit.The General Counsel does, however, contend that the1967 and 1971 participation agreemenns bind Respondentto pay the higher premium rates as now called for by thetrusts. I cannot concur. The participation agreements callfor no specific amounts of contribution. Those amounts arefound in the collective-bargaining contracts and havechanged over the years. Nothing in the participation agree-ments contemplates binding Respondent to anything exceptwhat is achieved at collective bargaining. To hold that Re-spondent is bound by the participation agreements to thehigher "industry settlement" rate would in effect permit athird party to dictate terms to Respondent. If that had beencontemplated in the participation agreements, I might con-cur with the General Counsel. However, the fact that spe-cific rates appear in the collective-bargaining contract mili-tates against that conclusion and favors the conclusion thatthe amounts are to be set by collective bargaining betweenRespondent and the Union, not dictated by the trusts. Ac-I' The Board has forced similar trusts to accept contributions contraro totheir rules To mx knowledge. however. these orders have always been in aremedial context. Lnited Brotherhlrd iof Carpe'nters and Joiners clf America,Lial 191.?, AFI. CIO, et al (Assoueiated Contractors oqfAmerica, SouthernCalifornia). 213 NL.RB 363 (1974). theorx of remedy modified sub nom.5. L. R B v United Brotherhood iif Carpenters and Joiners of A merica, LocalI/913, A4 F. ('10 [(arpenters Pension 7rurt fior Southern California]. 531 F.2d424 (C A. 9 1976); and Jacloh- Transfer. Inc.. 227 NL.RB 1231 (1977).79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcordingly, I reject the General Counsel's argument that Re-spondent is bound to pay the new rates by virtue of theparticipation agreements.In view of the fact that the trusts would not accept con-tributions at the old rate, I find Respondent's cessation ofpayments to those trusts not to be a violation of Section8(a)(5). However, I do find that Respondent's purchase ofthe Aetna plan without first consulting with the Union doesbreach the Katz principle and constitutes a violation of Sec-tion 8(a)(5). It does not matter that the benefits under thatplan may be identical to the TOC-TWA plan. As the Courtsaid: 1The duty "to bargain collectively" enjoined by§8(a)(5) is defined by §8(d) as the duty to "meet ...and confer in good faith with respect to wages, hours,and other terms and conditions of employment."Clearly, the duty thus defined may be violated withouta general failure of subjective good faith; for there isno occasion to consider the issue of good faith if aparty had refused even to negotiate in fact -"to meet... and confer"- about any of the mandatory subjects.A refusal to negotiate in fact as to any subject which iswithin §8(d), and about which the union seeks to nego-tiate, violates §8(a)(5) though the employer has everydesire to reach agreement with the union upon anoverall collective agreement and earnestly and in allgood faith bargains to that end. We hold that an em-ployer's unilateral change in conditions of employmentunder negotiation is similarly a violation of §8(a)(5),for it is a circumvention of the duty to negotiate whichfrustrates the objectives of §8(a)(5) much as does a flatrefusal. [Footnotes omitted.]The same, however, cannot be said for the pension mon-ies. Respondent, up to the time of the hearing, had notsubstituted pension plans. It had only deposited the moneyin a bank account for disposition upon bargaining. It coulddo little else for the trust would not take it. Accordingly, Ifind no violation of Section 8(a)(5) in Respondent's actionhere. This may seem inconsistent with Crest Beverage Co.,supra, but in that case there was no convincing evidencethat the trust would refuse to accept the old rate. Here, suchevidence is present.V,. THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices within the meaning of Section 8(a)(5), (3), and(1) of the Act, I shall recommend that it be required tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act, includ-ing reinstating with backpay the unfair labor practice strik-ers upon their unconditional offer to return to work'9andthe dismissal of subsequently hired employees if that be-comes necessary. Backpay and interest thereon shall be"' 369 U.S. 736 at 742-743. See similar language at 747.19 It appears that the Union may have made such an offer on behalf of thestrikers in November 1977, However, the record before me is unclear withregard to that matter and I shall leave it for the compliance stage to deter-mine whether the offer was legally sufficient.computed in accordance with the formula prescribed by theBoard in F. W. Woolworth Companly, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977)°20Having found that Respondent has refused in good faithto bargain collectively with the Union as the exclusive rep-resentative of the employees in an appropriate unit, I shallrecommend that Respondent be ordered to bargain collec-tively in good faith with the Union in that unit, and if anunderstanding is reached, embody such understanding in awritten, signed agreement.With regard to the substitution of health plans, I shalldirect Respondent to make whole any employee who suf-fered any monetary losses by reason of the fact that thesubstituted health plan may have in some manner providedfor lesser benefits than the 1975 77 TOC IWA health andwelfare trust would have paid, together with interest to becalculated as above. I shall also direct Respondent to ceaseand desist from such activity and to consult with the Unionbefore making such changes in the future.Further, with regard to Forseth, I shall recommend thatRespondent be required to expunge the July 18, 1977,warning from her records and to treat her as if it had neverbeen issued.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CON(ICLUSIONS ()F LAW1. Respondent Clear Pine Mouldings, Inc., is an em-ployer engaged in commerce and is an industry affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. International Woodworkers of America, Local No. 3-200, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3. The following unit is now, and has been at all timesmaterial, an appropriate unit for the purpose of collectivebargaining within the meaning of Section (9)(b) of the Act:All employees of Respondent at its operations nearPrineville, Oregon, excluding office and clerical em-ployees, guards, professional and supervisory employ-ees as defined in the Act, as amended, and independentcontractors and employees thereof.4. The Union has been the exclusive collective-bargain-ing representative of Respondent's employees in the above-described bargaining unit since August 4, 1965, when it wascertified as such in Case 36-RC-2057, and continues to re-main such representative for the purpose of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employmentof those employees.5. By interrogating employees in March 1977 regardingthe reasons they decided to join the Union and by impliedlythreatening newly hired employees in July 1977 with ad-verse treatment should they choose to join the Union, Re-spondent violated Section 8(a)(l) of the Act.6. On July 18, 1977, Respondent, by reprimanding For-seth because she was a member of the Union's committee12See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).80 CLEAR PINE MOULDINGSand in reliance on an illegal plant rule, violated Section8(a)(I) of the Act.7. By engaging in dilatory bargaining tactics beginningon June 9, 1977, Respondent failed to meet its obligation tobargain with the Union in good faith with respect to wages,hours, and other terms and conditions of employment andthereby violated Section 8(a)(5) and (1) of the Act.8. Respondent's dilatory bargaining tactics as descnbedin the preceding paragraph were the direct cause of thestrike which began on August 1., 1977, and the employeeswho engaged in such strike are unfair labor practice strik-ers.9. By failing to notify and consult with the Union beforeunilaterally changing its health and welfare insurance, Re-spondent violated Section 8(a)(5) and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER2Respondent Clear Pine Mouldings. Inc., its officers.agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees regarding their reasons forjoining the Union: impliedly threatening employees withadverse employment treatment should they choose to jointhe Union: disciplining employees because they are mem-bers of the union committee: and giving effect to any rulewhich restricts employees from engaging in rights guaran-teed them by Section 7 of the Act during nonwork time.(b) Issuing employees warning slips which have the ef-fect of weakening their employment tenure because theyare members of a union committee.(c) Refusing to bargain collectively in good faith withInternational Woodworkers of America, Local No. 3 200,AFL-CIO, in the following appropriate bargaining unit:All employees of Respondent at its operations nearPrineville, Oregon, excluding office and clerical em-ployees, guards, professional and supervisory employ-ees as defined in the Act, as amended, and independentcontractors and employees thereof.(d) Unilaterally changing the health insurance plan with-out first consulting with and bargaining with the Unionover such a change.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Immediately bargain collectively in good faith withInternational Woodworkers of America, Local No. 3-200,AFL-CIO, as the exclusive representative of its employeesin the appropriate bargaining unit, and, if an understandingi' In the event no exceptions are filed as provided be Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.is reached, embody such agreement in a written, signedcontract.(b) Make whole, with interest, any employee who lostmoney as a result of Respondent's unilateral institution of asubstitute health insurance coverage.(c) Expunge from the personnel records of Darlene For-seth any and all references to the reprimand given her onJuly 18, 1977, and in the future treat her as if the reprimandhad never been given.(d) Upon application, offer immediate and full reinstate-ment to their former jobs or. if' said jobs no longer exist, tosubstantially equivalent employment, if jobs are available,without prejudice to their seniority or other rights andprivileges, to all those employees of Respondent in the unitwho were on strike on or after August 1. 1977. and whohave not already been reinstated, dismissing if necessaryany persons hired as replacements by Respondent on orafter August 1, 1977. If sufficient jobs are not available forthese employees, they shall be placed on a preferential hir-ing list in accordance with their seniority or other nondis-criminatory practice theretofore used by the Company andthey shall be offered employment before any other personsare hired. Such employees shall be made whole for any lossof earnings they may have suffered, or may suffer by reasonof Respondent's refusal, if any, to reinstate them by pay-ment to each a sum of money equal to that which he or shenormallv would have earned during the period from 5 daysatfer the date on which he applied, or shall apply. for rein-statement to the date of Respondent's offer of reinstatementto him, absent a lawful justification for Respondent's failureto make such an offer. Backpay and interest thereon shallbe computed in the manner set forth in that portion of thisDecision entitled "The Remedy."(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records. timecards, personnelrecords, and reports and all other records necessary to ana-lyze the amount of backpay or health benefits due underthe terms of this Order.(f) Post at its place of business in Prineville, Oregon,copies of the attached notice marked "Appendix."22 Copiesof the notice, on forms provided by the Regional Directorfor Region 19, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that the notices are not altered, defaced,or covered by any other material.(g) Notify' the Regional Director for Region 19, in writ-ing, within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith.11 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."81